Order reversed, without costs, and verdict unanimously reinstated, on authority of Harris v. Interborough Rapid Transit *946Co. (180 App. Div. 563), decided herewith. Present— Jenks, P. J., Thomas, Stapleton, Rich and Blackmar, JJ.
The following special rule, bearing date December 13, 1917, was handed down December 14, 1917, to take effect immediately:
Engagement by the permanent and associate members of the Legal Advisory Board, of the City .of New York and the members of the several local boards and the government appeal agents in the work of assisting in the preparation of the Questionnaire and classification under the Selective Service Law and Regulations adopted thereunder, is regarded as necessary public service.
Actual engagement by counsel in said work shall be accepted as a legal and sufficient excuse for adjournment of cases in all courts within the Second Department until the said Legal Advisory Board shall certify to this court that the work of such boards under said law is completed.
Proof by affidavit of such engagement shall be presented when possible, to the clerk prior to the appearance of the case on the day calendar.
This rule is applicable to the Supreme Court, and also will be applied by this court in appeals involving this question.